DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 November 2020 has been entered.
 
Status of the Claims
Claims 1, 3, 5-6, 8-9, 11, 13-14, 16-19 and 21-22 are pending in the present application.
Applicant is advised that should claim 6 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m
Also, it is recommended to amend the recitation “emulsifier comprising…” and “essential oil comprising…” to “emulsifier selected from the group consisting of…” and “essential oil selected from the group consisting of…” (see Claim 22).  See MPEP 2117(I) and (II).

Declaration under 37 C.F.R. 1.132
The declaration under 37 CFR 1.132 filed 19 November 2020 is insufficient to overcome the rejection of claims 1, 3-4, 6, 8-9, 11-14 and 16-21 based upon Yegen et al. (WO 00/21364 A2) as set forth in the last Office action because:  the formulations of Smoleroff and Bibbs are not commensurate in scope with the instant claims.  See MPEP 716.02(d).  The Nature-Cide formulation of Smoleroff consists of an undisclosed emulsifier with clove oil and cottonseed oil, while the formulation of Bibbs comprises a combination of cedarwood oil and cinnamon oil with no mention of an emulsifier.  Neither Smoleroff nor Bibbs teach the emulsifier contained in their compositions, and neither Smoleroff nor Bibbs teach a composition further comprising a soil medium and a porous soil additive comprising volcanic rock and/or perlite, wherein the insecticide composition is at least partially infiltrated within the porous soil additive.  Also, Smoleroff and Bibbs both teach spraying their compositions onto fields, and do not teach at least partially infiltrating the compositions within a porous additive and adding the compositions to a soil medium wherein the soil blend allows proximate delivery of the insecticide composition to roots and subsurface locations of a growing plant.  Therefore, the compositions tested .
Also, the declaration states that the claimed soil blend containing the recited insecticide composition also would have these surprising and unexpected advantages.  However, it is not clear that the instantly claimed composition comprising at least partially infiltrating the insecticide composition within the porous soil additive and then mixing with a soil medium wherein the soil blend allows proximate delivery of the insecticide composition to roots and subsurface locations of a growing plant would have a similar effect as spraying the essential oil composition directly onto the fields wherein the composition may come into direct contact with mosquitos, as well as coating the plants that are present within the field.  It is not clear that spraying the compositions according to Smoleroff and Bibbs will have the same efficacy as compositions that are infiltrated within a porous soil additive and mixed with a soil medium and allows proximate delivery of the insecticide composition to roots and subsurface locations of a growing plant.
Furthermore, the declaration does not compare against the closest prior art.  See MPEP 716.02(e).  Yegen et al. (WO 00/21364 A2) absorbing pesticidal essential oils in perlite and adding the essential oil/perlite granules or powder to soil.  Applicant has not shown that their instantly claimed invention would be unexpectedly and surprisingly superior to the compositions according to Yegen et al.  
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 depends from claim 6 which already limits the emulsifiers and essential oils to the same compounds as recited in claim 22.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6, 8-9, 11, 13-14, 16-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yegen et al. (WO 00/21364 A2).
Claim 1 is drawn to a soil blend comprising a soil medium, a porous soil additive selected from volcanic rock particles and perlite, and an insecticide composition at least partially infiltrated within the porous soil additive, wherein the insecticide composition comprises (i) an emulsifier comprising soaps, lecithin, glycerin, myristic acid, oleate salts, stearate salts, polysorbates, or any combination thereof, and (ii) an essential oil comprising cedarwood oil, cinnamon oil, clove oil, cottonseed oil, or mixtures thereof. 
Yegen et al. teach absorbing pesticidal essential oils in perlite and adding the essential oil/perlite granules or powder to soil (pg. 9, ln. 19; pg. 15, ln. 8-9; pg. 15, ln. 23 to pg. 16, ln. 7; pg. 17, ln. 13-15; pg. 23, ln. 20 to pg. 24, ln. 9; pg. 31, ln. 2-6; Claims 11, 47 and 80).  Yegen et al. further teach that the essential oils are extracted from plant species belonging to Labiateae and Umbelliferae, including specimens in the genera Thymbra, Satureja, Origanum, Corydothymus, Pinpinella and Foeniculum, as well as 
Yegen et al. further teach 100-400 ppm essential oils embedded in perlite (pg. 9, ln. 19).  Yegen et al. also teach that at least about 0.5 g of essential oil is combined with about 10-50 g of the carrier substance, such as perlite (pg. 16, ln. 6-7; pg. 24, ln. 1-2).  See also claims 9, 21, 40 and 77-78).  Yegen et al. also teach that the oils have to be formulated in granules or powders or absorbed in a carrier, such as perlite, for soil applications and have to be emulsified for soil applications (pg. 15, ln. 23 to pg. 16, ln. 2).  Yegen et al. further teach that tests where an aqueous emulsion of the essential oils poured on the soil around the plants provided protection against fungal, bacterial, viral pathogens, against nematodes and insects on or around the plants (pg. 17, ln. 19-22).  Yegen et al. teach that essential oils, alone or in combination, can be embedded into a carrier, such as perlite, in an aqueous emulsified form, followed by being mixed with soil (pg. 23, ln. 20 to pg. 24, ln. 3).  Yegen et al. also teach that the emulsifiers include polysorbates (pg. 19, ln. 10-12; Claim 23).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare an aqueous emulsion composition of essential oils and emulsifier, such as polysorbate, and at least partially absorbing the emulsion composition in a carrier, such as perlite, followed by mixing with a soil medium, as reasonably suggested by Yegen et al.
Claim 3 is drawn to the soil blend of claim 1, further comprising one or more additional soil additives.
Yegen et al. teach that mixtures of perlite and vermiculite are suitable (pg. 16, ln. 7).
Claim 5 is drawn to the soil blend of claim 1, wherein the insecticide composition further comprises an aqueous carrier.
Yegen et al. teach that the essential oils formulated as an aqueous emulsion (pg. 15, ln. 23 to pg. 16, ln. 2; pg. 17, ln. 19-22; pg. 23, ln. 20 to pg. 24, ln. 3).
Claims 6 and 22 are drawn to a method comprising providing the soil blend of claim 1, cultivating a growing plant within the soil blend, and exposing the growing plant to the insecticide at a subsurface location within the soil blend.  
Yegen et al. teach planting seeds in the soil blend comprising the essential oils (pg. 9, ln. 18-20; pg. 20, ln. 11-13).
Claim 8 is drawn to the method of claim 6, further comprising releasing the insecticide composition from the porous soil additive.  Claim 9 is drawn to the method of claim 8 comprising watering the growing plant.
Yegen et al. teach adding essential oils to perlite and then placing the perlite in soil, which is the same as instantly claimed.  Therefore, in the absence of evidence to the contrary, the insecticide of Yegen et al. will necessarily release some of the insecticide composition in the soil upon watering.
Claim 11 is drawn to the method of claim 6, wherein the soil blend maintains insecticidal activity over two or more cultivation cycles.
Yegen et al. teach essential oils absorbed in perlite, which is the same as instantly claimed.  Therefore, in the absence of evidence to the contrary, the insecticide of Yegen et al. will necessarily maintain insecticidal activity over two or more cultivation cycles.
Claim 13 is drawn to the method of claim 6 further comprising dispersing the insecticide composition in the soil medium before cultivating the growing plant with the soil blend.
Yegen et al. teach that plants can be planted or transplanted into the soil immediately or several days after application according to the plant species used (pg. 24, ln. 10-12).
Claim 14 is drawn to a method of preparing the soil blend of claim 1, comprising providing a soil medium and a porous soil additive, and applying the insecticide composition to the soil medium and the porous soil additive.
Yegen et al. teach absorbing essential oils in perlite followed by addition to soil.  
Claim 16 is drawn to the method of claim 14 wherein the insecticide composition is at least partially infiltrated within the porous soil additive before the insecticide composition is dispersed with the soil medium.
Yegen et al. teach embedding the essential oil in perlite before adding to the soil.
Claim 17 is drawn to the method of claim 16 comprising soaking the porous soil additive with a solution of the insecticide composition.
Yegen et al. teach combining essential oil with the perlite, and further teach that the essential oils formulated in granules or powders or absorbed in a carrier have to be emulsified in water.  Therefore, it would have been obvious to soak the perlite with a solution of the essential oil in order to absorb the essential oil in the perlite.  
Claim 18 is drawn to the method of claim 14 wherein the insecticide composition is directly blended with the soil medium and the porous soil additive.
Yegen et al. teach blending the essential oil with perlite, and also adding the essential oil directly to the soil (pg. 15, ln. 8-10).
Claim 19 is drawn to the method of claim 14 further comprising blending one or more additional soil additives with a soil blend.
Yegen et al. teach that mixtures of perlite and vermiculite are suitable (pg. 16, ln. 7).
Claim 21 is drawn to the method of claim 6 further comprising applying the insecticide topically to the growing plant.
Yegen et al. teach that the essential oil was applied as an aqueous emulsion to the leaves and the shoots (pg. 10, ln. 8-9; pg. 32, ln. 11-13; pg. 34, ln. 5-8).  Yegen et al. also teach essential oil absorbed into perlite and placed in soil, as well as additional essential oil applied emulsified in water (pg. 31, ln. 2-6).
Therefore, it would have prima facie obvious for a person having ordinary skill in the art to prepare compositions according to Yegen et al. comprising the essential oil and perlite added to soil, wherein the amount of perlite and essential oil are optimized through routine experimentation in order to improve insecticidal efficacy in the soil.  Such would have been obvious because Yegen et al. teach adding essential oil to perlite followed by application to soil where plants will grow, wherein the concentration of essential oil is at least about 0.5 g combined with about 10-50 g perlite.  A person having ordinary skill in the art would have been able to determine through routine experimentation the optimum concentration of essential oil to be added to the perlite and how much of the embedded perlite to add to soil in order to provide adequate pesticidal efficacy.

Response to Arguments
Applicant's arguments filed 19 November 2020 have been fully considered but they are not persuasive.  Applicant argues that Yegen does not disclose, teach, or suggest a soil blend containing both a porous soil additive and an insecticide composition containing an emulsifier and an essential oil.  Applicant asserts that Yegen only discloses that the essential oils are formulated in granules or powders or absorbed in a carrier, such as perlite or vermiculite for oil applications.  Therefore, Applicant argues that Yegen does not contemplate a soil blend containing both a porous soil additive and an insecticide composition containing an emulsifier and an essential oil.
The examiner respectfully argues that Yegen et al. teach that the oils have to be formulated in granules or powders or absorbed in a carrier, such as perlite, for soil applications and have to be emulsified for soil applications (pg. 15, ln. 23 to pg. 16, ln. 2).  Yegen et al. further teach that essential oils, alone or in combination, can be embedded into a carrier, such as perlite, in an aqueous emulsified form, followed by being mixed with soil (pg. 23, ln. 20 to pg. 24, ln. 3).  Therefore, it would have been obvious to prepare a soil blend comprising both a porous soil additive, such as perlite, and an insecticide composition containing an emulsifier and an essential oil.
Applicant further argues that the claimed soil blend demonstrates unexpected results relative to Yegen as described in the Mills Declaration.
The examiner’s response above with regard to the declaration are incorporated herein by reference.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N. W. S./
Examiner, Art Unit 1616


/Mina Haghighatian/Primary Examiner, Art Unit 1616